IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 12 EAL 2018
                                                :
                      Respondent                :
                                                :   Petition for Allowance of Appeal from
                                                :   the Unpublished Memorandum and
               v.                               :   Order of the Superior Court at No.
                                                :   1440 EDA 2015 entered on December
                                                :   12, 2017, remanding the Order of the
 EUGENE LAMONT DAVIS,                           :   Philadelphia County Court of Common
                                                :   Pleas at No. CP-51-CR-0009685-
                      Petitioner                :   2014 entered on April 13, 2015


                                          ORDER



PER CURIAM

       AND NOW, this 2ND day of July, 2019, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s order is VACATED and this matter is REMANDED to

the trial court to reconsider Petitioner’s motion to dismiss in light of this Court’s decision

in Commonwealth v. Perfetto, 2019 WL 1866653 (Pa. 2019).